Case 19-14079-KHK        Doc 11 Filed 01/08/20 Entered 01/08/20 13:34:31              Desc Main
                               Document      Page 1 of 6
                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

IN RE:
EARL C CRABLE                                                      BCN #: 19-14079-KHK
Debtor                                                             Chapter: 7
Address: 5674 Virginia Lane
Oxon Hill, MD 20745
Last four digits of Social Security No.(s): XXX-XX-7475

                            NOTICE OF MOTION AND HEARING

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.

        If you do not wish the Court to grant the relief sought in this motion, or if you want the
Court to consider your views on this motion, then within fourteen (14) days from the date of
service of this motion, you must file a written response explaining your position with the Court
at the following address: Clerk of Court, United States Bankruptcy Court, 200 South Washington
Street, Alexandria, VA 22314, and serve a copy on the Movant. Unless a written response is filed
and served within this fourteen day period, the Court may deem any opposition waived, treat the
motion as conceded, and issue an Order granting the requested relief without further notice or
hearing.

       If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the expiration of the fourteen day period.

      You may attend the preliminary hearing scheduled to be held on: February 5, 2020 at
9:30 AM in Courtroom III, United States Bankruptcy Court, 200 South Washington Street,
Alexandria, VA 22314.




S&B# 19-284294
Case 19-14079-KHK        Doc 11     Filed 01/08/20 Entered 01/08/20 13:34:31 Desc Main
                                   Document      Page 2 of 6
       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the motion and may enter an Order granting the requested relief.


SHAPIRO & BROWN, LLP                                          Dated: January 8, 2020
ATTORNEYS FOR THE MOVANT

/s/ Nicole McKenzie _____________________
BY: Gregory N. Britto, Esquire, VSB #23476
Malcolm B. Savage, III, Esquire, VSB #91050
William M. Savage, Esquire, VSB #26155
Mary F. Balthasar Lake, Esquire, VSB #34899
Nicole McKenzie, Esquire, VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800
VABECF@logs.com

                                  CERTIFICATE OF SERVICE


        I certify that I have this 8th day of January, 2020, electronically transmitted and/or mailed
by first class mail, postage pre-paid, a true copy of the foregoing Notice of Motion to the
following:

Robert R. Weed
Law Offices Of Robert Weed
1376 Old Bridge Rd
Suite 101-4
Woodbridge, VA 22192

Donald F. King
1775 Wiehle Avenue, Suite 400
Reston, VA 20190


Earl C Crable
5674 Virginia Lane
Oxon Hill, MD 20745


/s/ Nicole McKenzie
Gregory N. Britto, Esquire, VSB #23476
Malcolm B. Savage, III, Esquire, VSB #91050
William M. Savage, Esquire, VSB #26155
Mary F. Balthasar Lake, Esquire, VSB #34899
Nicole McKenzie, Esquire, VSB #93990



S&B# 19-284294
Case 19-14079-KHK         Doc 11     Filed 01/08/20 Entered 01/08/20 13:34:31           Desc Main
                                    Document      Page 3 of 6


                                  United States Bankruptcy Court
                                   Eastern District of Virginia
                                       Alexandria Division

In Re:                                              BCN#: 19-14079-KHK
Earl C Crable                                       Chapter: 7
       Debtor
Federal Home Loan Mortgage Corporation,
as Trustee for the benefit of the Seasoned
Credit Risk Transfer Trust, Series 2018-4           Motion for Order Granting Relief from
       Movant/Secured Creditor,                     Automatic Stay under 11 USC §362
v.
Earl C Crable
       Debtor
and
Donald F. King
       Trustee
       Respondents

       Select Portfolio Servicing, Inc., as servicing agent for Federal Home Loan Mortgage

Corporation, as Trustee for the benefit of the Seasoned Credit Risk Transfer Trust, Series 2018-

4, and/or present noteholder, (hereinafter “the Movant”), alleges as follows:

       1.        That the bankruptcy court has jurisdiction over this contested matter pursuant to

28 U.S.C. § 157 and § 1334 and 11 U.S.C. § 362; Federal Rule of Bankruptcy Procedure 9014;

and Local Bankruptcy Rule 4001(a)-1.

       2.        That the above named Debtor filed a Chapter 7 Petition in Bankruptcy with this

Court on December 15, 2019.

       3.        That Donald F. King has been appointed by this Court as the Chapter 7 Trustee in

this instant Bankruptcy proceeding.

       4.        That the subject Deed of Trust secures a parcel of real property (hereinafter “the

Property”) with the address of 15106 Kentshire Drive #444, Woodbridge, VA 22191 and more

particularly described in the Deed of Trust dated September 28, 2007 and recorded as Deed

Instrument Number 200710010110455 among the land records of the said city/county, as:


S&B# 19-284294
Case 19-14079-KHK         Doc 11     Filed 01/08/20 Entered 01/08/20 13:34:31               Desc Main
                                    Document      Page 4 of 6

        (Proposed) Unit 444, Phase II, Park Square Condominium at Potomac Club,
        Declaration recorded in Instrument No. and plat recorded in Plat Book
        Being the same property conveyed to M/I Homes of DC, LLC, a Delaware
        Limited Liability Company by Deed from West Potomac LLC, a Virginia Limited
        Liability Company dated July 26, 2005, recorded July 26, 2005 in Instrument No.
        200507260125281 in the Clerk's Office of the Circuit Court of Prince William,
        Virginia.
        Being the same property conveyed to M/1 Homes of DC LLC, a Delaware
        Limited Liability Company by Deed from West Potomac II LLC, a Virginia
        Limited Liability Company and West Potomac, LLC, a Virginia Limited Liability
        Company dated August 4, 2006, recorded September 15, 2006 in Instrument No.
        200609150134055 in the Clerk's Office of the Circuit Court of Prince William,
        Virginia.

        5.       That the Movant is informed and believes, and, based upon such information and

belief, alleges that title to the Property is currently vested in the name of the Debtor.

        6.       That as of December 26, 2019:

                 a. The total amount due is $355,419.52 (not to be relied upon as the payoff),

                 b. The total Unpaid Principal Balance is $344,926.46. It consists of the Unpaid

                     Principal Balance of $250,636.99 and the Deferred Balance of $94,289.47.

        7.       That the Debtor is in default with regard to payments which have become due

under the terms of the Note and Deed of Trust.

        As of December 26, 2019, the Debtor is due for:
        o        7 monthly payments from June 2019 through December 2019 of $1,644.15 each
                 which were to be paid directly to Movant;
        o        Late Charges of                                                         $64.60
        o        Suspense Balance of                                            -$0.85


        8.       Movant has elected to initiate foreclosure proceedings on the Property with

respect to the Deed of Trust, but is prevented by the Automatic Stay from going forward with

these proceedings.

        9.       That the Movant is informed and believes, and, based upon such information and

belief, alleges that the Debtor has little or no equity in the property.

S&B# 19-284294
Case 19-14079-KHK         Doc 11     Filed 01/08/20 Entered 01/08/20 13:34:31          Desc Main
                                    Document      Page 5 of 6

       10.       That continuation of the automatic stay pursuant to 11 U.S.C. § 362(a) will work

real and irreparable harm and deprive the Movant of the adequate protection to which it is

entitled under 11 U.S.C. § 362.

       11.       That the Movant has requested that the Court hear this matter on February 5, 2020

at 9:30 AM.

       WHEREFORE, Movant prays for an order granting relief from the Automatic Stay in

order to pursue its remedies under the terms of its Note and Deed of Trust, that the fourteen (14)

day waiting period imposed by F.R.B.P. 4001(a)(3) be waived, for its attorneys fees’ and costs

expended, and for such other and further relief as the Court and equity deem appropriate.

SHAPIRO & BROWN, LLP                                         Dated: January 8, 2020
ATTORNEYS FOR THE MOVANT




/s/ Nicole McKenzie
BY: Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Mary F. Balthasar Lake, Esquire
VSB #34899
Nicole McKenzie, Esquire
VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800
VABECF@logs.com




S&B# 19-284294
Case 19-14079-KHK        Doc 11     Filed 01/08/20 Entered 01/08/20 13:34:31             Desc Main
                                   Document      Page 6 of 6

                                       Certificate of Service



        I certify that I have this 8th day of January, 2020, electronically transmitted and/or mailed
by first class mail, true copies of the Motion for Relief from the Automatic Stay and Notice of
Motion and Hearing to each party required to receive notice.

Robert R. Weed
Law Offices Of Robert Weed
1376 Old Bridge Rd
Suite 101-4
Woodbridge, VA 22192

Donald F. King
1775 Wiehle Avenue, Suite 400
Reston, VA 20190


Earl C Crable
5674 Virginia Lane
Oxon Hill, MD 20745


/s/ Nicole McKenzie
Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Mary F. Balthasar Lake, Esquire
VSB #34899
Nicole McKenzie, Esquire
VSB #93990




S&B# 19-284294
